Appeal by Lehigh Valley Industries and its insurance carrier from a decision of the Workmen’s Compensation Board. The sole issue on this appeal is the board’s finding of an employer-employee relationship between the decedent and Lehigh Valley Industries. This determination is factual, and since the record contains substantial evidence to support the board’s decision it must be affirmed. Decision affirmed, with one bill of costs to respondents filing briefs. Herlihy, P. J., Reynolds, Gfreenblott, Cooke and Simons, JJ., concur.